Opinion filed August 23, 2012




                                           In The


   Eleventh Court of Appeals
                                         __________

                                   No. 11-12-00036-CV
                                       __________

                    TRACY LOVELACE NIEMANN, Appellant

                                               V.

                         RICKY LYNN NIEMANN, Appellee


                           On Appeal from the 22nd District Court

                                     Hays County, Texas

                                Trial Court Cause No. 10-1623


                           MEMORANDUM OPINION

       This is an appeal from a final decree of divorce signed by the district court on
September 28, 2011.     Appellant, Tracy Lovelace Niemann, has filed a brief in this court
requesting that the decree be reversed and vacated and that the cause be remanded to the district
court for a de novo hearing. Appellee, Ricky Lynn Niemann, has filed in this court a “Notice of
Non-Opposition for Remand to the Trial Court for New Trial” in which he sets out the
undisputed procedural facts and states: “In light of the facts state[d] above, Appellee is
unopposed to this cause being remanded to the trial court for new trial.” The record supports the
parties’ assertions that appellant properly and timely requested a de novo hearing and that the
district court failed to conduct a de novo hearing as required by Section 201.015(f) of the Family
Code. See TEX. FAM. CODE ANN. § 201.015 (West Supp. 2012). The requirement that the
referring court hold a de novo hearing is mandatory, and harm is presumed when a de novo
hearing is not held. Att’y Gen. of Tex. v. Orr, 989 S.W.2d 464, 468–69 (Tex. App.—Austin
1999, no pet.). In light of the record, the controlling law, and appellee’s “non-opposition,” we
reverse and remand.
       The judgment of the district court is reversed, and this cause is remanded to that court for
further proceedings.


                                                            PER CURIAM


August 23, 2012
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




                                                2